Citation Nr: 1430794	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  12-20 719	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to financial assistance for the purchase of an automobile, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


DECISION

The Veteran served on active duty from July 1964 to May 1967.  He died on December [redacted], 2011.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

As the claim cannot be substantiated as a matter of law, VA has no unmet duties to notify and assist the appellant.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accrued benefits are periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In July 2011, the Veteran submitted an application for an automobile or other conveyance and adaptive equipment under 38 U.S.C.A. § 3902, but he died before a decision could be issued.  The appellant contends that she should be reimbursed for a van that she purchased prior to the Veteran's death because it was needed to transport the Veteran to the VA Medical Center for dialysis treatment.  She asserts that a VA employee told them to "go ahead and buy the van" and VA would reimburse them later.  The appellant believes that the Veteran's application would have been granted if it had been processed prior to his death.  She filed a timely application for accrued benefits.  
Although there was a claim pending at the time of the Veteran's death, financial assistance for the purchase of an automobile is not a "periodic monetary benefit" for which accrued benefits may be authorized.  Gillis v. West, 11 Vet. App. 441 (1998) (holding that automobile purchase assistance is not an accrued benefit as a matter of law even when entitlement to the benefit was established prior to a veteran's death).  Thus, the Board finds that the claimed benefit is not a periodic monetary payment and the Board concludes that the criteria for accrued benefits have not been met.

The Board is sympathetic to the appellant's assertion that she relied on the assurances of a VA employee that she would be reimbursed for the cost of the van.  However, the Board lacks authority to grant benefits on an equitable basis, no matter how compelling the argument.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The authority to grant equitable relief lies solely at the discretion of the Secretary.  38 U.S.C.A. § 503; 38 C.F.R. § 2.7.  Regrettably, the appeal must be denied for lack of entitlement under the law.  


ORDER

Entitlement to financial assistance for the purchase of an automobile, for accrued benefits purposes, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


